The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
-  Claims 1-14 and 16-20 are pending 
-  Claims 1-8 are rejected.
-  Claims 9-14 and 16-20 are allowed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (Pub. No.: US 2017/0094101 A1).

As per claim 1, Saito discloses: an image processing method, applicable to a server, comprising: -	receiving an image processing request from a client, the image processing request comprising a to-be-processed image in a first image format (Saito; par. [0126], wherein a conversion request (image processing request) is received from the intermediary server (client) requesting to convert the image data img2 (to-be-processed image) that is in a JPEG format (first image format) ); -	acquiring the to-be-processed image according to the image processing request (Saito; par. , and -	processing the to-be-processed image to obtain a target image in a second image format (Saito; par. [0128], wherein the image data img2 (to-be-processed image) is converted (processed) from the JPEG format (first image format) into Searchable PDF (second image format) wherein the Searchable PDF includes the target image ); and -	generating a feedback message according to the target image (Saito; Fig 7 step T78A-T80A, par. [0108, 0143], wherein the res11 message containing the Searchable PDF having the target image can be the feedback message), and sending the feedback message to the client (Saito; Fig 7 step T78A-T80A, par. [0108, 0143], wherein the Searchable PDF having the target image can be the feedback message), wherein-	the feedback message comprises the target image (Saito; par. Fig 7 step T78A-T80A, par. [0108, 0143], wherein the res11 message comprises the Searchable PDF having the target image) and service information for searching for the target image in a specified business field, and the business field represents a usage scenario of the target image (Saito; par. [0114], wherein The Searchable PDF is a PDF format in which character information is converted into text data. Thus, when the format is "Searchable PDF", the user can perform keyword search or text copy/paste).

As per claim 7, claim 1 is incorporated and Saito further discloses wherein the method further comprises: acquiring the service information according to the image processing request; and generating the feedback message according to the target image comprises: generating the feedback message according to the target image and the service information (Saito; par. [0126, 0128, 0108, 0143]).

As per claim 8, claim 1 is incorporated and Saito further discloses the second image format is a binary image format that complies with a display protocol of an electrophoresis display screen (Saito; par. [0128], wherein the Searchable PDF (second image format) can be the binary image format as claimed).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (Pub. No.: US 2017/0094101 A1) in view of Nardozzi (Patent. No.: US 5,179,637).

As per claim 2, claim 1 is incorporated and Saito further discloses the server comprises at least one image engine (Saito; par. [0128], wherein since the temporary storage server (server) converts the image from a first format to second format, it includes an image engine). Saito seems to teach a single image engine that acquires the to-be-processed image according to the image processing request and determining a first target image engine for processing the image processing request in the at least one image engine; and invoking the first target image engine, acquiring the to-be-processed image according to the image processing request by the first target image engine. However, Nardozzi discloses multiple image engines (Nardozzi, Fig 2-3 wherein the multiple image processors and/or print engines can be the multiple image engines); determining a first target image engine for processing the image processing request in the at least one image engine (Nardozzi, col 5 lines: 30-33, wherein the system determines whether or not any image processor IPl-n is free. If one is free, then the data is passed to the free image processor IPm); and invoking the first target image engine, acquiring the to-be-processed image according to the image processing request by the first target image engine (Nardozzi, col 5 lines: 30-33, wherein the system determines whether or not any image processor IPl-n is free. If one is free, then the data is passed to the free image processor IPm). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Saito in view of Nardozzi such that multiple image engines are used and to select a free capable engine to process the request as claimed because this would have improved the speed and efficiency of the system by reducing the latency for processing the requests.    

As per claim 3, claim 2 is incorporated and Nardozzi further discloses wherein determining the first target image engine for processing the image processing request in the at least one image engine comprises: acquiring a state identifier of each of the at least one image engine, the state identifier being intended to identify whether the image engine is in an operating state or an idle state; and determining the first target image engine in the idle state according to the state identifier of each of the at least one image engine (Nardozzi, abstract,  col 5 lines: 30-33, 40-55, wherein the system determines whether or not any image processor IPl-n is free. If one is free, then the data is passed to the free image processor IPm]).


As per claim 4, claim 2 is incorporated and Nardozzi further discloses wherein determining the first target image engine for processing the image processing request in the at least one image engine comprises: acquiring a processing capability identifier of each of the at least one image engine; and determining the first target image engine according to the processing capability identifier of each of the at least one image engine and a first allocation policy, the first allocation policy being relevant to the processing capability identifier of the image engine (Nardozzi, abstract, col 3 lines: 10-15, 59-65, wherein the system determines whether or not any image processor IPl-n is free and capable of processing the request).

As per claim 5, claim 2 is incorporated and Nardozzi further discloses wherein determining the first target image engine for processing the image processing request in the at least one image engine comprises: acquiring a processing capability identifier of each of the at least one image engine and a quantity of image processing requests to be currently processed; and determining the first target image engine according to the processing capability identifier of each of the at least one image engine, the quantity of image processing requests to be currently processed and a second allocation policy, the second allocation policy being relevant to the processing capability identifier of the image engine and the quantity of image processing requests to be currently processed (Nardozzi, abstract, col .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (Pub. No.: US 2017/0094101 A1) in view of Nardozzi (Patent. No.: US 5,179,637).
As per claim 6, claim 1 is incorporated and Saito does not explicitly discloses processing the to-be-processed image to obtain a preview image of the target image, the preview image complying with a display protocol of the client; wherein generating the feedback message according to the target image comprises: generating the feedback message according to the target image and the preview image. However, Hu discloses processing the to-be-processed image to obtain a preview image of the target image, the preview image complying with a display protocol of the client; wherein generating the feedback message according to the target image comprises: generating the feedback message according to the target image and the preview image (Hu, par [0026-0028], wherein a preview image is obtained and transmitted). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Saito in view of Hu such that preview images are generated and processed as claimed because this would have improved the speed and efficiency of the system by using a lower resolution image (preview image) to give an indication to the client of how the final result will be).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot in light of the new mapping.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454